Citation Nr: 0732856	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1960 to April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's PTSD is not related to any verified in-service 
stressor.   


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007) ; see also 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d) and (f) (2007).  The Board 
emphasizes that the veteran has not alleged that she engaged 
in combat with the enemy or that she was subject to any 
combat-related stressors.  Therefore, the special provisions 
for dealing with combat-related PTSD claims are not for 
application.  See 38 C.F.R. § 3.304(f)(1); see also 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).  

During the pendency of this appeal, VA amended its 
regulations effective March 7, 2002 to include considerations 
for adjudicating claims for PTSD based on personal assault.  
67 Fed. Reg. 10,330-10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f)).  The amendment describes 
the types of evidence, other than service records, that may 
corroborate a PTSD claim based on personal assault in service 
and requires VA to advise a claimant of such evidence before 
denying a claim.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  In any event, the Board notes that the amended version 
of 38 C.F.R. § 3.304(f) essentially serves to codify the 
previously existing provisions of VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14(c) (Feb. 20, 1996).  See 
Patton v. West, 12 Vet. App. 272 (1999).  Accordingly, the 
considerations for adjudicating personal assault PTSD claims 
apply in this case.  

When a PTSD claim is based on alleged in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the occurrence.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).  

The veteran alleges that she has PTSD as a result of sexual 
harassment and degradation in service.  The veteran was 
afforded a VA PTSD examination in September 2001 in which she 
was diagnosed with PTSD.  The examiner opined that the 
veteran's condition was related to a 1982 sexual assault that 
occurred 21 years after her separation from service, but that 
it is least as likely as not that her current symptoms are as 
much related to her reported sexual harassment and 
degradation in service as they are to the subsequent sexual 
assault.  As this provides both a diagnosis of PTSD and a 
nexus to the veteran's period of service, the remaining issue 
is whether there is credible evidence that the claimed in-
service harassment actually occurred.  

The Board finds no credible supporting evidence that 
veteran's alleged in-service stressors occurred.  The veteran 
has described multiple events of sexual harassment.  Absent 
allegation of a stressor related to combat or prisoner of war 
status, there must be credible evidence that corroborates the 
veteran's statements.  38 C.F.R. § 3.304(f).  Here, there is 
no such evidence of record.  The reported in-service events 
are vague and not well documented.  Generally, the veteran 
alleges that she was first subjected to sexual harassment by 
the examining physician at her pre-induction physical 
examination and was continually harassed afterward by a Navy 
ensign until her separation from service in April 1961.  All 
of the alleged harassment was of a verbal nature, and the 
veteran testified at her May 2004 RO hearing that there was 
never any touching of a sexual nature during any of the 
incidents.  Although she indicates that she informed her 
fellow servicemen of the verbal harassment, there is no 
indication that she reported any of the incidents to command 
personnel and none of the events have been verified.

Service medical records contain no evidence of a psychiatric 
disorder and her service personnel records contain no 
documentation of the alleged sexual harassment.  Furthermore, 
service personnel records do not show any requests for a 
transfer to another military duty assignment or deterioration 
in work performance.  The veteran was eventually discharged 
from service in April 1961 due to pregnancy.  The veteran 
reports that her traumatic memories were repressed until 1982 
when she was raped in her apartment building.  However, the 
veteran did not seek psychological treatment for a 
psychiatric condition until 1995 following a physical assault 
in which her and a male companion both suffered brain trauma.  
The record contains no contemporaneous records from law 
enforcement authorities or mental health counseling centers 
to corroborate the alleged occurrences.  The veteran did 
provide statements from her niece and a family friend, both 
dated in January 2001, indicating their observances of a 
change in the veteran's behavior after she left service.  In 
her December 1999 and October 2000 statements, the veteran 
also reported that she turned to alcohol and prescription 
drugs to deal with her depression following the alleged 
harassment.  However, this recently-generated evidence alone, 
absent any credible evidence contemporaneous to service, is 
insufficient to corroborate the occurrence of the alleged 
incidents.  

Review of the above discussion finds that the evidence for 
and against the veteran's claim is not so evenly balanced so 
as to require resolution of doubt in the veteran's favor.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
January 2002 and May 2003, as well as in the October 2003 
statement of the case and January 2005 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate her claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the October 2003 
statement of the case and January 2005 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the May 2002 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), she was 
generally informed of the need to send the RO relevant 
evidence by letter dated May 2003.  Accordingly, the Board 
finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. Id.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA medical records, and a VA PTSD 
examination.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional records as well as lay evidence 
in the form of written statements and testimony at her May 
2004 RO hearing.  By correspondence dated March 2005, the 
veteran indicated she has no additional evidence to submit in 
conjunction with her claims.  As such, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for PTSD is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


